Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 20, 1993, convicting defendant, upon his plea of guilty, of *279two counts of robbery in the first degree and one count of reckless endangerment in the first degree, and sentencing him to concurrent terms of 5 to 15 years, 5 to 15 years and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s contention that his sentence should be reduced or he should be resentenced because the presentence report before the court allegedly contained inaccurate and prejudicial statements is unpreserved. It is also without merit since there is no evidence that the court relied on the allegedly inaccurate information when it sentenced defendant precisely as promised.
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.